Exhibit 10.2

TERMINATION OF REIMBURSEMENT AGREEMENT

This TERMINATION OF REIMBURSEMENT AGREEMENT (“Termination”) is made and entered
into January 17, 2007 with an effective date of January 22, 2007 (the “Effective
Date”) by and between Richard J. Heckmann (“Heckmann”) and K2 Inc., a Delaware
corporation (“K2”).

WHEREAS, Heckmann and K2 have previously entered into that certain Reimbursement
Agreement, dated as of October 28, 2003 (the “RA”) and that certain Amendment
No. 1 to Reimbursement Agreement, dated as of July 6, 2004 (together with the
RA, the “Reimbursement Agreement”);

WHEREAS, as of the Effective Date, K2 and Heckmann Enterprises, Inc. are
entering into an Aircraft Lease Agreement;

WHEREAS, K2 and Heckmann desire to terminate the Reimbursement Agreement on the
terms and conditions herein set forth.

NOW, THEREFORE, in consideration of the mutual agreements and covenants herein
set forth, K2 and Heckmann agree as follows:

1. Effective as of the Effective Date, the Reimbursement Agreement is hereby
terminated; provided, however, that such termination shall not affect or
diminish any liability or obligation of K2 or Heckmann under the Reimbursement
Agreement with respect to events occurring prior to the Effective Date.

2. California Law. This Termination shall be governed by and construed in
accordance with the laws of the State of California, regardless of the choice of
law provisions of California or any other jurisdiction

3. Counterparts. This Termination may be executed in one or more counterparts,
each of which independently shall be deemed to be an original, and all of which
together shall constitute one instrument.

 

HECKMANN:   K2:   K2 INC.

/s/    RICHARD J. HECKMANN

  By:  

/s/    J. WAYNE MERCK

Richard J. Heckmann       Its:  

President & COO